     Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 1 of 17 PageID #: 509



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


RICHARD LUPARDUS, on Behalf of Himself and
on Behalf of All Others Similarly Situated,

              Plaintiff,

v.                                         Civil Action No. 2:19-cv-00529

ELK ENERGY SERVICES, LLC,

              Defendant.


                        MEMORANDUM OPINION AND ORDER


              Pending is the plaintiffs’ unopposed motion to approve

settlement, filed April 27, 2021 (ECF No. 88).



                                I.    Background


              The named plaintiff, Richard Lupardus, filed suit in

this court on July 18, 2019, to recover unpaid overtime wages

from his former employer, defendant Elk Energy Services, LLC,

pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq., on behalf of himself and others similarly situated.

See ECF No. 1.       His complaint alleges that he and other

employees employed by the defendant as inspectors worked in

excess of forty hours per workweek without being compensated on

the basis of the applicable overtime rate because the defendant
    Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 2 of 17 PageID #: 510



misclassified them as exempt from the FLSA’s overtime pay

requirements.      See id.


             On July 28, 2020, the court conditionally certified

this matter as a collective action pursuant to 29 U.S.C. §

216(b), over the defendant’s opposition, with the class

“consisting of all inspectors employed by [the defendant] within

the last three years.”       ECF No. 28 at 29; see ECF No. 17; ECF

No. 19.    Thereafter, the court approved the notice documents,

which the defendant did not oppose, and the named plaintiff

disseminated notices to a list of potential class members

identified by the defendant.         See ECF No. 31; ECF No. 32.       An

additional 28 opt-in plaintiffs consented to pursue their claims

through this collective action and agreed to be represented by

the named plaintiff’s counsel.         See ECF No. 33; ECF No. 34; ECF

No. 35; ECF No. 36; ECF No. 37; ECF No. 82; ECF No. 83; ECF No.

84; ECF No. 85. 1


             The plaintiffs’ counsel, who represents all opt-in

plaintiffs in this matter, states that payroll, timesheet, and

other records produced in discovery revealed that 14 of the opt-

in plaintiffs should not maintain FLSA claims against the



1 The named plaintiff filed 29 consents from opt-in plaintiffs,
but two of the consents appear to be for the same opt-in
plaintiff, Salvador Musso. See ECF No. 36-4; ECF No. 84-3.



                                       2
    Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 3 of 17 PageID #: 511



defendant in this action.        See ECF No. 89 at 2-3, 17-20.

Specifically, the plaintiffs’ counsel states that, unlike the

named plaintiff, whose overtime hours are alleged to have been

impermissibly calculated on a per-day basis, these 14 opt-in

plaintiffs appear to have had overtime calculated on a per-week

basis.    See id. at 17-20.      Because these 14 opt-in plaintiffs do

not assert the same theory of FLSA violation pled by the named

plaintiff, the parties agree that they should be dismissed

without prejudice.       See id. at 2-3, 20. 2


             On February 18, 2021, the parties filed a stipulation

of dismissal, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

purporting to dismiss without prejudice the 14 opt-in plaintiffs

described in the preceding paragraph.          See ECF No. 86.      In a

subsequent order, the court noted that it was unclear whether

the stipulated dismissal involved a settlement or compromise of

an FLSA claim, which could not be effective without court

approval, and that the parties’ stipulation offered no reason

for the dismissal.       See ECF No. 87 (citing Lynn’s Food Stores,




2 The 14 opt-in plaintiff for whom dismissal without prejudice is
sought are Jason Anders, James Barzak, Michael Carper, David
Cottrell, Caitlin Dean, James Fiebelkorn, Zachary Henson,
Freddie Kays, Roberto Moran, Michael Pena, John Ramirez, Clayton
Rossler, John Turner, and Gary Zack. See ECF No. 86.



                                       3
    Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 4 of 17 PageID #: 512



Inc. v. United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982)). 3

Accordingly, the court vacated the parties’ stipulation of

dismissal.     See id.


             After the parties proceeded through nearly 18 months

of discovery, see ECF No. 8; ECF No. 81, the plaintiffs filed

the current motion to approve settlement, which the defendant

does not oppose, along with the parties’ settlement agreement,

see ECF No. 88; ECF No. 88-1.         The parties have agreed to settle

for a total sum of $100,000.00.         See ECF No. 88 at 3; EFC No.

88-1 at 9.     Of this total sum, $3,000.00 is to be paid to the

named plaintiff as a service award in recognition of the

additional risk and effort he undertook on behalf of the class;

$40,650.00 is to be paid to the plaintiffs’ counsel for fees,

costs, and expenses; and $56,350.00 is to be distributed pro

rata among the named plaintiff and the 14 opt-in plaintiffs for

whom dismissal without prejudice is not sought (together, the

“settlement class”) based on their individual calculations of

alleged unpaid overtime compensation and liquidated damages, as

set forth in the Stipulation and Settlement Agreement filed on



3 At the time the court entered its order vacating the
stipulation of dismissal, it had not been apprised of the
parties’ reasons for seeking dismissal without prejudice that
are set forth in the plaintiffs’ memorandum in support of the
current motion and that are summarized in the preceding
paragraph.



                                       4
  Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 5 of 17 PageID #: 513



April 27, 2021.     See ECF No. 88 at 3-5, 11-12; ECF No. 88-1 at

9-10.     The agreement specifies that half of each of the amounts

paid to the fifteen members of the settlement class (except for

the $3,000.00 service award to the named plaintiff) represents

unpaid overtime wages from which the defendant will take

applicable payroll deductions, while the other half of each

amount (plus the $3,000.00 service award to the named plaintiff)

represents liquidated damages from which the defendant will not

take payroll deductions.      See ECF No. 88 at 4-5; ECF No. 88-1 at

10-11.    In exchange for this sum, the settlement class agrees to

release their FLSA claims against the defendant.          See EFC No. 88

at 5; ECF No. 88-1 at 12-13.


             As for the remaining 14 opt-in plaintiffs, the parties

ask that their claims against the defendant be dismissed without

prejudice.    See ECF No. 88 at 17-21.



                            II.   Legal Standard


             “The FLSA establishes federal minimum-wage, maximum-

hour, and overtime guarantees that cannot be modified by

contract.”    Genesis HealthCare Corp. v. Symczyk, 569 U.S. 66, 69

(2013).    Doing so would thwart the purpose of the FLSA, which is

“to protect all covered workers from substandard wages and

oppressive working hours, ‘labor conditions that are detrimental


                                     5
  Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 6 of 17 PageID #: 514



to the maintenance of the minimum standard of living necessary

for health, efficiency, and general well-being of workers.’”

Barrentine v. Arkansas-Best Freight Sys., 450 U.S. 728, 739

(1981) (brackets omitted) (quoting 42 U.S.C. § 202(a)).

Consequently, FLSA claims for back wages can be settled in two

ways, only one of which is relevant here:         “When employees bring

a private action for back wages under the FLSA, and present to

the district court a proposed settlement, the district court may

enter a stipulated judgment after scrutinizing the settlement

for fairness.”    Lynn’s Food Stores, 679 F.2d at 1352-53 (citing

Schulte, Inc. v. Gangi, 328 U.S. 108 (1946); Jarrard v. Se.

Shipbuilding Corp., 163 F.2d 960, 961 (5th Cir. 1947)).


           Because the Fourth Circuit has not yet had occasion to

endorse a standard for approving FLSA settlements, “district

courts in this circuit typically employ the considerations set

forth by the Eleventh Circuit in Lynn’s Food Stores.”           Hackett

v. ADF Rest. Invs., 259 F. Supp. 3d 360, 365 (D. Md. 2016)

(internal quotation marks omitted).        Thus, courts have stated

that:

           The settlement must reflect a fair and reasonable
           resolution of a bona fide dispute over FLSA
           provisions, which includes a finding with regard to
           (1) whether there are FLSA issues actually in dispute,
           (2) the fairness and reasonableness of the settlement
           in light of the relevant factors from [Fed. R. Civ.
           P.] 23, and (3) the reasonableness of the attorneys’
           fees, if included in the agreement.


                                     6
     Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 7 of 17 PageID #: 515




Duprey v. Scotts Co. LLC, 30 F. Supp. 3d 404, 408 (D. Md. 2014)

(internal quotation marks and brackets omitted); see also Lynn’s

Food Stores, 679 F.2d at 1355.          “These factors are most likely

to be satisfied where there is an ‘assurance of an adversarial

context’ and the employee is ‘represented by an attorney who can

protect his rights under the statute.’”            Id. (brackets omitted)

(quoting Lynn’s Food Stores, 679 F.2d at 1354).



                                 III. Discussion


A.      Bona Fide Dispute


              “In deciding whether a bona fide dispute exists as to

a defendant’s liability under the FLSA, courts examine the

pleadings in the case, along with the representations and

recitals in the proposed settlement . . . .”             Id.


              With respect to the settlement class, the FLSA issues

here are actually in dispute.          The settlement-class plaintiffs

allege that they are non-exempt employees whom the defendant

misclassified as exempt and that they are owed unpaid overtime

wages and liquidated damages because the defendant calculated

their overtime compensation on a per-day basis.             See ECF No. 1.

The defendant has denied that the plaintiffs are non-exempt




                                        7
  Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 8 of 17 PageID #: 516



employees, that their overtime compensation was miscalculated,

and that they are owed unpaid wages or liquidated damages.            See

ECF No. 5; see also ECF No. 88-1 at 4 (denying liability).            The

defendant has also contested the plaintiffs’ motion for

conditional class certification on the ground that the opt-in

plaintiffs are not similarly situated to the named plaintiff for

purposes of an FLSA collective action.        See EFC No. 19.

Although not necessarily reflected in the record, the plaintiff

states that the parties also disagreed on damages calculations,

the issue of willfulness, and the applicability of the statute

of limitations.    See ECF No. 89 at 8-9.


           With respect to the remaining 14 opt-in plaintiffs,

there are no FLSA issues currently in dispute, as all parties

agree that discovery revealed insufficient evidence to support

their claims for unpaid overtime wages or liquidated damages

under the theory asserted in the complaint.         See ECF No. 1; ECF

No. 89.   Therefore, the court agrees with the parties that a

dismissal without prejudice of these 14 opt-in plaintiffs is

proper pursuant to Fed. R. Civ. P. 41(a).




                                     8
     Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 9 of 17 PageID #: 517



B.      Fairness and Reasonableness


              Next, the court turns to the relevant factors from

Rule 23’s assessment for fairness and reasonableness.              Those

factors include:

              (1) the extent of discovery that has taken place; (2)
              the stage of the proceedings, including the
              complexity, expense and likely duration of the
              litigation; (3) the absence of fraud or collusion in
              the settlement; (4) the experience of counsel who have
              represented the plaintiffs; (5) the probability of
              plaintiffs’ success on the merits and (6) the amount
              of the settlement in relation to the potential
              recovery.

Kirkpatrick v. Cardinal Innovations Healthcare Sols., 352 F.

Supp. 3d 499, 502–03 (M.D.N.C. 2018); accord Patel v. Barot, 15

F. Supp. 3d 648, 656 (E.D. Va. 2014).


              Regarding the first and second factors:          The parties

have had the opportunity to conduct and complete discovery in

this matter.      See ECF No. 81.      In the course of discovery, the

defendant produced time and payroll records, which allowed

counsel to develop calculations of the settlement-class

plaintiffs’ allegedly unpaid wages at issue.             See ECF No. 89 at

9.    This discovery reduced uncertainties for both sides

sufficiently to facilitate the settlement agreement now before

the court.      See id.    By avoiding additional discovery, the

parties have conserved resources for settlement that might

otherwise have been consumed by litigation.            See Duprey, 30 F.


                                        9
 Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 10 of 17 PageID #: 518




Supp. 3d at 409.    Beyond discovery, the parties litigated this

matter thoroughly, arguing conditional-certification issues and

conducting settlement conferences.


          As to the remaining factors:        There is no evidence or

indication of fraud or collusion.        Neither side has abandoned

its litigation position, and the settlement appears to be the

result of arms-length negotiation.       Counsel for both parties

appear to have extensive experience in wage and hour litigation,

and they competently pursued this action.         Although both parties

maintain confidence in their respective positions, they agree

that they would face uncertainty at both the pre-trial and trial

phases of litigation and that the costs of additional litigation

are not justified in these circumstances.         See ECF No. 89 at 11.

Further, counsel for both parties agree that, given the

uncertainties involved in this case, the settlement amount –

which represents approximately 270% of the settlement-class

plaintiffs’ alleged damages under a two-year limitations period

and approximately 50% of their damages under a three-year

limitations period – is “fair and reasonable” in relation to the

potential recovery.    Id. at 10-11.




                                    10
    Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 11 of 17 PageID #: 519



             Having considered the relevant factors, the court

finds that the proposed settlement is fair and reasonable. 4



C.     Attorney’s Fees


             Under the FLSA, a prevailing plaintiff is entitled to

“a reasonable attorney’s fee to be paid by the defendant, and

costs of the action.”        29 U.S.C. § 216(b).      “In calculating an

award of attorney’s fees, a court must first determine a

lodestar figure by multiplying the number of reasonable hours

expended times a reasonable rate.”          See Robinson v. Equifax

Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir. 2009); Randolph

v. Powercomm Constr., Inc., 715 F. App’x 227, 230 (4th Cir.

2017) (applying lodestar method to attorney fees request under

FLSA).     To ascertain a fee’s reasonableness in terms of hours

expended and the rate charged, the Fourth Circuit has applied


4 As for the $3,000.00 service award to the named plaintiff, such
awards have been approved in FLSA collective-action settlements.
See Irvine v. Destination Wild Dunes Mgmt., Inc., 204 F. Supp.
3d 846, 850 (D.S.C. 2016). “To determine whether such a payment
is warranted, the [c]ourt must consider the actions the
plaintiff has taken to protect the interests of the class, the
degree to which the class has benefited from those actions, and
the amount of time and effort the plaintiff expended in pursuing
the litigation.” Id. at 850-51 (internal quotation marks
omitted). Here, the named plaintiff’s efforts attested by
counsel (conferring with counsel, reviewing and approving
litigation documents, providing sworn testimony, and
more, see ECF No. 89 at 12) are deserving of this reasonable
service award.



                                       11
 Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 12 of 17 PageID #: 520



the following factors:

          (1) The time and labor expended; (2) the novelty and
          difficulty of the questions raised; (3) the skill
          required to properly perform the legal services
          rendered; (4) the attorney’s opportunity costs in
          pressing the instant litigation; (5) the customary fee
          for like work; (6) the attorney’s expectations at the
          outset of the litigation; (7) the time limitations
          imposed by the client or circumstances; (8) the amount
          in controversy and the results obtained; (9) the
          experience, reputation, and ability of the attorney;
          (10) the undesirability of the case within the legal
          community in which the suit arose; (11) the nature and
          length of the professional relationship between
          attorney and client; and (12) attorneys’ fees awards
          in similar cases.

McAfee v. Boczar, 738 F.3d 81, 88 n.5 (4th Cir. 2013) (quoting

Johnson v. Ga. Highway Express Inc., 488 F.2d 714, 717–19 (5th

Cir. 1974)).   Second, “the court must subtract fees for hours

spent on unsuccessful claims unrelated to successful ones.”            Id.

at 88 (internal quotation marks omitted).         And third, “the court

should award some percentage of the remaining amount, depending

on the degree of success enjoyed by the plaintiff.”          Id.

(internal quotation marks omitted).


          The plaintiffs’ counsel calculates the lodestar figure

to be $42,967.50 and substantiates this amount with an itemized

invoice detailing the 115.55 hours worked by attorneys at a rate

of $350.00 per hour and 20.2 hours of work by paralegals at a




                                    12
    Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 13 of 17 PageID #: 521



rate of $125.00 per hour.        See ECF No. 91. 5     In light of the

factors set forth above — particularly the time and labor

counsel expended on the case; counsel’s skill, experience,

reputation, and ability; counsel’s customary fee for similar

work; the fee awards in similar cases; and the amount in

controversy and results obtained — the court determines that the

figure provided by counsel is a reasonable calculation of the

lodestar amount.       The court notes in this regard that FLSA

collective actions “can be complex and difficult . . .

requir[ing] an understanding of a specialized area of the law,”

such that “a relatively small number of attorneys are available

to handle these cases on behalf of [p]laintiffs,” Newbanks v.

Cellular Sales of Knoxville, Inc., No. 3:12-1420-CMC, 2015 WL

12843763, at *9-10 (D.S.C. Feb. 4, 2015); that the practice of

counsel in this action predominately involves representing

plaintiffs in FLSA actions, which, as here, almost invariably

are pursued on a contingency basis and represent significant

opportunity costs; and that, as attested by counsel’s affidavit,

counsel have substantial experience in this area of law and



5 The plaintiffs’ counsel initially estimated the lodestar to be
between $42,600.00 and $44,000.00. See ECF No. 88-2 at 3; ECF
No. 89 at 5. However, the court subsequently ordered the
plaintiff’s counsel to provide an itemization of the hours
expended on the case. See ECF No. 90. After providing the
itemization, the plaintiff’s counsel calculates $42,967.50 as
the lodestar amount. See ECF no. 91.


                                       13
    Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 14 of 17 PageID #: 522



could command a higher rate in other markets, see ECF No. 88-2.


             Next, the court must subtract from the lodestar amount

fees for hours spent on unsuccessful claims unrelated to

successful ones.       See McAfee, 738 F.3d at 88.       In an itemization

of expenses, the plaintiff’s counsel identifies $2,100.00 in

fees incurred solely in pursuit of the claims brought by the 14

opt-in plaintiffs for whom dismissal without prejudice is

sought.     See ECF No. 91. 6    As the plaintiff’s counsel suggests,

the court will subtract the $2,100.00 amount from the lodestar

figure, resulting in an adjusted lodestar amount of $40,867.50.


             Lastly, the court should award some percentage of the

remaining amount, depending on the degree of the plaintiffs’

success, recognizing the “‘“strong presumption’ that the

lodestar number represents a reasonable attorney’s fee.”              See

McAfee, 738 F.3d at 88-89 (quoting Perdue v. Kenny A. ex rel.

Winn, 559 U.S. 542, 554 (2010)).            Here, pursuant to the

settlement agreement, the plaintiff’s counsel proposes


6 The plaintiff’s counsel also identifies an additional $3,290.00
in fees incurred for tasks involving all 29 of the plaintiffs
and states that neither the work done nor the fees associated
with it can be segregated between the 15 settlement-class
plaintiffs and the 14 plaintiffs for whom dismissal without
prejudice is sought. See ECF No. 91. The court agrees with the
plaintiff that this amount represents both work on successful
claims and work on unsuccessful claims that is related to work
on successful claims, and this amount will not be deducted from
the lodestar figure.


                                       14
 Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 15 of 17 PageID #: 523



$40,650.00 in attorney’s fees.        The proposed amount represents

a slight decrease from the adjusted lodestar figure and does not

include an estimated $1,025.99 in costs, which counsel does not

seek.   See ECF no. 88-2 at 3.     Although the $40,650.00 fee

proposed by the settlement is somewhat high compared to the

total $100,000.00 total award, it represents an acceptable

portion of the total settlement amount.        See Mayhew v. Loved

Ones In Home Care, LLC, No. 2:17-cv-03844, 2020 WL 1492542, at

*4 (S.D.W. Va. March 26, 2020) (approving $40,000.00 attorney’s

fee from a total settlement amount of $100,000.00).          And, a

$40,650.00 fee is still less than the lodestar amount and does

not include litigation costs incurred by the plaintiff’s

counsel.   See Dotson v. P.S. Mgmt., Inc., No. 2:17-cv-00896,

2020 WL 8571844, at *6 (S.D.W. Va. Apr. 7, 2020) (approving a

1.97 multiplier of the lodestar figure because it fell well

within the mean range of multipliers).        The court concludes that

the $40,650.00 figure represents a reasonable percentage of the

remaining amount.


           Accordingly, the court finds that the award of

attorney’s fees contemplated by the proposed settlement is

reasonable.




                                    15
Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 16 of 17 PageID #: 524



                             IV.   Conclusion


         For the foregoing reasons, it is ORDERED that:


   1.    the plaintiff’ unopposed motion to approve settlement

         (ECF No. 88) be, and hereby it is, granted;


   2.    the settlement-class plaintiffs – Richard Lupardus,

         Craig Carte, Steven Clifton, Marshall Johnson, Steven

         LaBundy, Ryan Lanier, Matthew Lupardus, Clayton

         McGahey, Luke McGee, William Mitchell, Salvador Musso,

         Michael Perkins, David Shannon, Kayla Shay, and Tom

         Weiss – be, and hereby they are, dismissed with

         prejudice;


   3.    the remaining plaintiffs – Jason Anders, James Barzak,

         Michael Carper, David Cottrell, Caitlin Dean, James

         Fiebelkorn, Zachary Henson, Freddie Kays, Roberto

         Moran, Michael Pena, John Ramirez, Clayton Rossler,

         John Turner, and Gary Zack – be, and hereby they are,

         dismissed without prejudice; and


   4.    the parties are directed to distribute the settlement

         sum by payment to those entitled thereto on or before

         July 26, 2021, and to file a final report that all

         sums have been so paid and the checks issued therefor




                                   16
 Case 2:19-cv-00529 Document 92 Filed 07/06/21 Page 17 of 17 PageID #: 525



          have been cashed, which final report shall be filed on

          or before August 20, 2021.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and to any

unrepresented parties.


                                         ENTER: July 6, 2021




                            Jo~penhaver, Jf..
                            Senior United States District Judge




                                    17
